DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 7/20/2022.  This action is made FINAL.

Claims 1-5 and 7-21 are pending and they are presented for examinations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recite: “the distance prioritization parameter takes into account a distance of user devices”.  “a distance of user devices” is unclear.  The examiner is unable to ascertain if the distance of user devices has all same distances or if all devices has its corresponding distance. The specification shown below does not provide additional clarification, since the specification uses “the distance” for devices.
Furthermore, it is unclear if “user devices” are referring to the “one or more user devices” in claim 13 or other user devices.  
[Paragraph 10], Provisioning of the virtual machines is managed by a virtual machine management system stored in the memory of the server based on a distance prioritization parameter (e.g., taking into account the distance of user devices to the at least one virtual machine).
[Paragraph 22], wherein the management is based on a distance prioritization parameter taking into account the distance of user devices to the VM(s).
[Paragraph 103], The method may end in step 908 by managing the provisioning of the virtual machines by a virtual machine management system stored in the memory of the server, wherein the management is based on a distance prioritization parameter taking into account the distance of user devices to the at least one virtual machine.

Response to Arguments

Applicant's arguments filed regarding claim 1 (similarly claims 13, 14 and 20) on page 10, “Although Platt mentions virtual machines in one section, the Office Action does not cite any part of Platt as particularly disclosing a virtual machine virtually positioned in a location of persistent virtual world system”.  
The examiner would like to point out to Platt in view of Govind discloses the above limitation.
In particular, to a person with ordinary skill in the art before the effective filing date of the invention would recognize a virtual machine that is virtually positioned in a location of persistent virtual world system would merely need a virtual machine running an application (i.e. virtual meeting application) located virtually within a persistent virtual world (i.e. virtual meeting room).
Platt explicitly discloses virtual machine(s) that operate/execute/run virtual room(s) for virtual meetings (i.e. board meeting).  Therefore, a virtual machine which is virtually positioned within a virtual environment that provides an application (i.e. meeting room) in a location of a persistent virtual world (i.e. virtual meeting room) disclosed the above limitation.  
Fig. 2 and 3 of Platt also discloses virtual meeting room (i.e. collaborative virtual rooms).
[Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…  [Paragraph 49], An improved system for remote communication and/or collaboration utilizes a hardware/software/network system that provides a mechanism for immersive, remote communication and/or collaboration between participants (or entites). The participants may include one person with a number of datasets, some of which may be local and some networked. The participants may be engaged with a communication arrangement between two persons working simultaneously on a common task such as editing a document or a spreadsheet. The participants may be many persons, each with their own data sets, some shared, some private. The participants may be one person communicating with many persons, such as in a classroom or lecture hall environment. The participants may also be many persons communicating with many persons, such as in a board meeting…

Furthermore, the applicant argues that Figure 7 illustrates positioning of virtual machines hosting applications in various locations of virtual world system.
The examiner disagrees, the limitation of claim 1 does not particularly/sufficiently disclose the very detailed aspects of Figure 7.
Figure 7 discloses, generating a schematic of a virtual world environment and generating a schematic representation of virtual machines and placing the generated representation of the virtual machines within the generated virtual world environment, etc.
Claim 1 merely recites a data structure, which can be interpreted as bits, images, database, binary, etc.
Therefore, argument(s) is/are not persuasive. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (Pub 20190362312) (hereafter Platt) in view of Govindaraju et al. (Pub 20200186445) (hereafter Govind).

As per claim 1, Platt teaches:
A system to operate applications through virtualization technologies, the system comprising: 
 one or more servers comprising at least one processor and memory, the one or more servers storing a persistent virtual world system comprising a data structure in which at least one virtual replica of at least one corresponding real object is represented, ([Paragraph 40], The VR system as described herein differs significantly from traditional communication systems. In essence, it immerses the participant in a software created virtual world and connects the participant to other participants (entities) as if they were located in the same physical space. Additionally, it not only enhances collaborative interaction as if the participants were together, but also provides collaborative operations that are not possible in physical space (such as shrinking all participants to a size that permits collaboration inside of objects such as a virtual representation of a microcircuit)…  [Paragraph 48], The components of the virtual room including the entities are digitally created…)
and at least one application run and hosted on at least one virtual machine virtually positioned in a location of the persistent virtual world system, the one or more servers comprising hardware infrastructure providing the at least one virtual machine with resources allocated based on requirements of the at least one application, ([Paragraph 49], An improved system for remote communication and/or collaboration utilizes a hardware/software/network system that provides a mechanism for immersive, remote communication and/or collaboration between participants (or entites). The participants may include one person with a number of datasets, some of which may be local and some networked. The participants may be engaged with a communication arrangement between two persons working simultaneously on a common task such as editing a document or a spreadsheet. The participants may be many persons, each with their own data sets, some shared, some private. The participants may be one person communicating with many persons, such as in a classroom or lecture hall environment. The participants may also be many persons communicating with many persons, such as in a board meeting…  [Paragraph 50], A first virtual representation that may include voice, video, and the data elements may talk to a second virtual representation through a network using voice, video, or data. The network can be any network, local, or wide area network, and may be coupled to a conference bridge that may be remote from either virtual representation. The conference bridge can provide a participation function as a way to connect multiple virtual representations together. The conference bridge can sum inputs together and track out the participant or element to whom it is sending information. The system can take multiple voices or other inputs, sum the parts together, and track participant(s) to whom it is sending the voices or other inputs. An immersive, remote communication and/or collaboration experience takes place within a virtual and/or augmented reality space defined by a VR system, and includes coupling and binding methods to the physical world that enhance the immersive experience.  [Paragraph 94], The smart and active coupler agents are connected to the corresponding client over a wireless or wired communication path. The wireless connectivity depends on, without limitation, the battery power consumption, the bandwidth capacity requirements and latency…)
wherein provisioning of the at least one virtual machine is managed by a virtual machine management system stored in the memory of the one or more servers based on a distance prioritization parameter. ([Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…  [Paragraph 99], Turning now to FIG. 8, illustrated is a block diagram of an embodiment of a client 800. The client 800 may be in several forms such as a mobile, desktop or datacenter resource. It provides the logic, algorithms and rendering as experienced by the participant (or entity). This distribution of processing (client/server) places the resource intensive and privacy related participant functions either in close proximity thereto or within a high-bandwidth, private network.)
Although Platt silently discloses provisioning of virtual machine(s) based on latency requirement (i.e. virtual machines used for creating virtual rooms based on network resource requirement).
Platt does not explicitly disclose provisioning of the at least one virtual machine based on a distance prioritization parameter. 
Govind teaches provisioning of the at least one virtual machine based on a distance prioritization parameter. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 92], configuration parameters for the instances of the application 2312-2316, the types of, and configuration parameters for, operating systems 2318-2322 to run on the virtual machines, the types of, and configuration parameters for, the virtualization layers 2324 and 2326, the types and characteristics of one or more storage devices or storage facilities 2328 and 2330, the types and characteristics of networking facilities 2332 and 2334 to allocate within the computing facilities, and the types and characteristics of the CPU/memory computational resources 2336 and 2338 to allocate within one or more computing facilities… [Paragraph 114], the latency filter 3430 evaluates candidate cloud-computing vendors with respect to latency requirements associated with a user-defined function and the geo -location-constraints analyzer 3432 evaluates candidate cloud-computing vendors with respect to location constraints and requirements associated with a user-defined function. [Paragraph 120], FIG. 35E illustrates an implementation of the geo-location-constraint analyzer (3432 in FIG. 34). The geo-location-constraint analyzer operates similarly to the latency filter, discussed with reference to FIG. 35D, with the exception that the weight is estimated…)  
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Platt wherein virtual world (i.e. virtual reality application which provides replica of a real world) is provided by a virtual machine managed by a virtual machine management system and the virtual world application(s) is/are provided based on requirement(s) (i.e. network resource/bandwidth/latency), into teachings of Govind wherein distance priority parameter is used to filter locations based on distance priority, because this would enhance the teachings of Platt wherein by considering the distance to place/provision a virtual machine which require high bandwidth (i.e. network resource)/low latency, location of the VM placement must be considered to reduce latency of the virtual world application, thus improve user experience (i.e. lag/jitter free).


As per claim 2, rejection of claim 1 is incorporated:
Govind teaches wherein the virtual machine management system comprises a global virtual machine manager performing virtual machine resource requirement assessment and provisioning through a hypervisor interfacing with the at least one virtual machine. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data-access bound, suspends execution, or fails. Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical servers and migrating virtual machines among physical servers to achieve load balancing, fault tolerance, and high availability.  [Paragraph 56], FIG. 8 illustrates virtual-machine components of a VI-management-server and physical servers of a physical data center above which a virtual-data-center interface is provided by the VI-management-server. The VI-management-server 802 and a virtual-data-center database 804 comprise the physical components of the management component of the virtual data center. The VI-management-server 802 includes a hardware layer 806 and virtualization layer 808, and runs a virtual-data-center management-server virtual machine 810 above the virtualization layer.)

As per claim 3, rejection of claim 2 is incorporated:
Platt teaches wherein the global virtual machine manager is part of a 3D engine that enables the development, testing, and publishing of virtual-machine-hosted 3D applications in the persistent virtual world system, wherein the 3D applications are linked to one or more real-world locations. ([Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…  [Paragraph 99], Turning now to FIG. 8, illustrated is a block diagram of an embodiment of a client 800. The client 800 may be in several forms such as a mobile, desktop or datacenter resource. It provides the logic, algorithms and rendering as experienced by the participant (or entity). This distribution of processing (client/server) places the resource intensive and privacy related participant functions either in close proximity thereto or within a high-bandwidth, private network.  [Paragraph 100], The Unity 3D platform 810 also provides an add-on component structure including state machines, materials, object construction, avatar systems, etc. The Unity 3D platform 810 also provides cross-platform development and targeting (Windows, Mac, Web, Android, IOS)…    [Paragraph 45], For conferencing, the communication system 100 synchronizes the voices across the network 150 both in quality and spatiality to complete the immersion. Finally, the collaboration components are both created and synchronized virtually…  [Paragraph 47], A virtual room is a digital construct created by the client 130 that represents the virtual world into which the first entity 110 (and other entities) is rendered via the coupler agent 120 and populated virtually by the server 160…)
Govind teaches the global virtual machine manager and testing application development ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data-access bound, suspends execution, or fails. Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical servers and migrating virtual machines among physical servers to achieve load balancing, fault tolerance, and high availability.  [Paragraph 56], FIG. 8 illustrates virtual-machine components of a VI-management-server and physical servers of a physical data center above which a virtual-data-center interface is provided by the VI-management-server. The VI-management-server 802 and a virtual-data-center database 804 comprise the physical components of the management component of the virtual data center. The VI-management-server 802 includes a hardware layer 806 and virtualization layer 808, and runs a virtual-data-center management-server virtual machine 810 above the virtualization layer.  [Paragraph 63], The automated-application-release-management facility 1116 provides workflow-based automated release-management tools that enable cloud-resident-application developers to continuously generate application releases produced by automated deployment, testing, and validation functionalities.)

As per claim 4, rejection of claim 2 is incorporated:
Govind teaches wherein the virtual machine management system further comprises a local virtual machine manager connected to the global virtual machine manager and configured to provide the global virtual machine manager with a resource assessment of the at least one virtual machine, the local virtual machine manager comprising a monitoring component measuring virtual machine resource utilization. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data-access bound, suspends execution, or fails. Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical servers and migrating virtual machines among physical servers to achieve load balancing, fault tolerance, and high availability.  [Paragraph 56], FIG. 8 illustrates virtual-machine components of a VI-management-server and physical servers of a physical data center above which a virtual-data-center interface is provided by the VI-management-server. The VI-management-server 802 and a virtual-data-center database 804 comprise the physical components of the management component of the virtual data center. The VI-management-server 802 includes a hardware layer 806 and virtualization layer 808, and runs a virtual-data-center management-server virtual machine 810 above the virtualization layer.  [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 97], A provider monitor 2522 continuously monitors the various cloud-computing-provider cloud-computing facilities 2520-2521 and private data center to maintain accurate resource profiles for access by the CPU/memory processor, network processor, and storage processor.  [Paragraph 121], In step 3502g, the provisioning-engine database is accessed to obtain time-series statistics collected for the function and the time-series statistics are used to estimate a rate r of calls to the function, an average resource usage per call to the function, and an expected resource usage per unit of time for the function, R. In step 3503g, a current capacity C is computed in terms of resources per unit time, represented by the VM shares currently allocated to the function…  [Paragraph 58], The virtual-data-center agents relay and enforce resource allocations made by the VI management server, relay virtual-machine provisioning and configuration-change commands to host agents, monitor and collect performance statistics, alai ins, and events communicated to the virtual-data-center agents by the local host agents through the interface API, and to carry out other, similar virtual-data-management tasks.)

As per claim 5, rejection of claim 1 is incorporated:
Platt teaches wherein the virtual machine management system further manages the provisioning to the at least one virtual machine based on application coordinates, 3D data structure of virtual replicas, contextual data, user-related data, scene graphs, level of detail management, preparation for rendering stages, load balancing, or virtual machine migration, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 263 can physically feel the virtual desk in the real world…  [Paragraph 8], The first client is configured to initiate a virtual session with the server, receive an instruction from the server to instantiate a first virtual representation of the first entity in a first public zone of a first collaborative virtual room, receive a response from the server including metadata representing a second virtual representation of the second entity, and instantiate the second virtual representation in the first public zone of the first collaborative virtual room rendered from a perspective of the first entity.)
Govind also teaches ([Paragraph 55], Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical servers and migrating virtual machines among physical servers to achieve load balancing, fault tolerance, and high availability.)

As per claim 7, rejection of claim 5 is incorporated:
Platt teaches wherein the contextual data further comprises a micro-context and macro-context, the micro-context comprising user-related data and user interaction radius data, and the macro-context is determined in a predefined area and comprises network equipment, real world objects, virtual objects, number of users, or resource management, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 263 can physically feel the virtual desk in the real world…  [Paragraph 92], The HMD tracks the head movement, wherein the head tracking may not exceed a latency of more than 25 milliseconds ("ms"). The HMD provides voice capturing via, for instance, a microphone and spatial audio for the participant. The HMD may also track hand movements with analogous latency requirements to the head movement. The coupler agents may include a collaborative desk that matches up in the virtual world with a physical desk at which the participants are seated in terms of locality and spatiality  [Paragraph 8], The first client is configured to initiate a virtual session with the server, receive an instruction from the server to instantiate a first virtual representation of the first entity in a first public zone of a first collaborative virtual room, receive a response from the server including metadata representing a second virtual representation of the second entity, and instantiate the second virtual representation in the first public zone of the first collaborative virtual room rendered from a perspective of the first entity.  [Fig. 13])

As per claim 8, rejection of claim 7 is incorporated:
Platt teaches wherein the user-related data comprises user location data, user viewing position and orientation, user social data, user preferences, user service context, or level of agreement-related quality of service, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 263 can physically feel the virtual desk in the real world…  [Paragraph 92], The HMD tracks the head movement, wherein the head tracking may not exceed a latency of more than 25 milliseconds ("ms"). The HMD provides voice capturing via, for instance, a microphone and spatial audio for the participant. The HMD may also track hand movements with analogous latency requirements to the head movement. The coupler agents may include a collaborative desk that matches up in the virtual world with a physical desk at which the participants are seated in terms of locality and spatiality  [Paragraph 8], The first client is configured to initiate a virtual session with the server, receive an instruction from the server to instantiate a first virtual representation of the first entity in a first public zone of a first collaborative virtual room, receive a response from the server including metadata representing a second virtual representation of the second entity, and instantiate the second virtual representation in the first public zone of the first collaborative virtual room rendered from a perspective of the first entity.  [Fig. 13])

As per claim 9, rejection of claim 7 is incorporated:
Platt teaches wherein the macro-context further comprises data related to the one or more servers in a predetermined area, real world objects in the predetermined area, the number of users in the predetermined area, applications, ads, or other virtual objects in the predetermined area, or resource management for the predetermined area, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 263 can physically feel the virtual desk in the real world…  [Paragraph 92], The HMD tracks the head movement, wherein the head tracking may not exceed a latency of more than 25 milliseconds ("ms"). The HMD provides voice capturing via, for instance, a microphone and spatial audio for the participant. The HMD may also track hand movements with analogous latency requirements to the head movement. The coupler agents may include a collaborative desk that matches up in the virtual world with a physical desk at which the participants are seated in terms of locality and spatiality  [Paragraph 8], The first client is configured to initiate a virtual session with the server, receive an instruction from the server to instantiate a first virtual representation of the first entity in a first public zone of a first collaborative virtual room, receive a response from the server including metadata representing a second virtual representation of the second entity, and instantiate the second virtual representation in the first public zone of the first collaborative virtual room rendered from a perspective of the first entity.  [Fig. 13])

As per claim 10, rejection of claim 1 is incorporated:
Govind teaches wherein the at least one application comprises a 3D application, and wherein the distance prioritization parameter takes into account a distance of user devices configured to access and execute the 3D application to the at least one virtual machine. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 114], the latency filter 3430 evaluates candidate cloud-computing vendors with respect to latency requirements associated with a user-defined function and the geo-location-constraints analyzer 3432 evaluates candidate cloud-computing vendors with respect to location constraints and requirements associated with a user-defined function. [Paragraph 120], FIG. 35E illustrates an implementation of the geo-location-constraint analyzer (3432 in FIG. 34). The geo-location-constraint analyzer operates similarly to the latency filter, discussed with reference to FIG. 35D, with the exception that the weight is estimated…)
Platt teaches a 3D application ([Paragraph 40], The VR system as described herein differs significantly from traditional communication systems. In essence, it immerses the participant in a software created virtual world and connects the participant to other participants (entities) as if they were located in the same physical space. Additionally, it not only enhances collaborative interaction as if the participants were together, but also provides collaborative operations that are not possible in physical space (such as shrinking all participants to a size that permits collaboration inside of objects such as a virtual representation of a microcircuit)…  [Paragraph 48], The components of the virtual room including the entities are digitally created…)

As per claim 11, rejection of claim 1 is incorporated:
Govind teaches wherein the provisioning is performed in a cloud-to-edge infrastructure. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 59], The virtual-data-center abstraction provides a convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. A cloud-director management server exposes virtual resources of a cloud-computing facility to cloud-computing-infrastructure users.  [Paragraph 88], Linux operating-system environment by a term or phrase representing a specific Linux operating-system product available within the distributed computer system…  [Paragraph 53], One public standard for virtual-machine encapsulation is referred to as the "open virtualization format" ("OVF")…  [Paragraph 63], The infrastructure-management-and-administration facility 1114 provides a powerful and intuitive suite of management and administration tools that allow the resources of a cloud-computing facility or cloud-computing-facility aggregation to be distributed among clients and users of the cloud-computing facility or facilities and to be administered by a hierarchy of general and specific administrators.)
Platt also teaches ([Paragraph 143], Turning now to FIG. 27, illustrated is a pictorial view of an embodiment of a navigation zone. The navigation zone is a private zone for interacting with one's own datasets, whether located on the desktop, mobile or cloud devices. The navigation zone may include several tiers including, without limitation, a device tier (e.g., cloud, desktop drive, mobile), folder tier (e.g., folders within the device tier that may be several levels) and document tier (e.g., data objects including pictures, videos, web sites, 3D objects).)

As per claim 12, rejection of claim 1 is incorporated:
Platt teaches wherein the at least one virtual machine hosts virtual objects comprising ads, interactive elements, and virtual replicas. ([Paragraph 143], Turning now to FIG. 27, illustrated is a pictorial view of an embodiment of a navigation zone. The navigation zone is a private zone for interacting with one's own datasets, whether located on the desktop, mobile or cloud devices. The navigation zone may include several tiers including, without limitation, a device tier (e.g., cloud, desktop drive, mobile), folder tier (e.g., folders within the device tier that may be several levels) and document tier (e.g., data objects including pictures, videos, web sites, 3D objects)…  [Paragraph 139], FIGS. 24 and 25 illustrate pictorial views of collaborative virtual rooms for participants (entities) represented by virtual representations therein…  [Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…)

As per claim 13, this is a system claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.  Platt additionally teaches one or more user devices connected to the servers via a network, the user devices being configured to access and execute the applications hosted on the containers of the at least one server and to receive resources thereof based on application requirements.  ([Paragraph 8, 46])

As per claims 14, 15, 17 and 19. These are method claims corresponding to the system claims 1, 2, 3 and 5.  Therefore, rejected based on similar rationale.

As per claim 21, rejection of claim 13 is incorporated:
Pratt teaches wherein the at least one application comprises a 3D application, and wherein the distance prioritization parameter takes into account a distance of user devices configured to access and execute the 3D application to the location of the persistent virtual world system in which the at least one container is positioned. ([Paragraph 99], Turning now to FIG. 8, illustrated is a block diagram of an embodiment of a client 800. The client 800 may be in several forms such as a mobile, desktop or datacenter resource. It provides the logic, algorithms and rendering as experienced by the participant (or entity). This distribution of processing (client/server) places the resource intensive and privacy related participant functions either in close proximity thereto or within a high-bandwidth, private network.  [Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…)
Govind also teaches wherein the at least one application comprises a 3D application, and wherein the distance prioritization parameter takes into account a distance of user devices configured to access and execute the 3D application to the location of the persistent virtual world system in which the at least one container is positioned. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 92], configuration parameters for the instances of the application 2312-2316, the types of, and configuration parameters for, operating systems 2318-2322 to run on the virtual machines, the types of, and configuration parameters for, the virtualization layers 2324 and 2326, the types and characteristics of one or more storage devices or storage facilities 2328 and 2330, the types and characteristics of networking facilities 2332 and 2334 to allocate within the computing facilities, and the types and characteristics of the CPU/memory computational resources 2336 and 2338 to allocate within one or more computing facilities… [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 114], the latency filter 3430 evaluates candidate cloud-computing vendors with respect to latency requirements associated with a user-defined function and the geo -location-constraints analyzer 3432 evaluates candidate cloud-computing vendors with respect to location constraints and requirements associated with a user-defined function. [Paragraph 120], FIG. 35E illustrates an implementation of the geo-location-constraint analyzer (3432 in FIG. 34). The geo-location-constraint analyzer operates similarly to the latency filter, discussed with reference to FIG. 35D, with the exception that the weight is estimated…)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196